Citation Nr: 1631926	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, evaluated at 10 percent disabling prior to March 23, 2009, and at 20 percent as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty March 1974 to March 1977 and from March 1979 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2009, the Veteran timely disagreed with an October 2009 rating decision granting service connection for degenerative arthritis of the cervical spine and awarding a 10 percent rating from July 27, 2006.  Specifically, the Veteran disagreed with the assigned 10 percent rating.  Thereafter, the RO issued a March 2012 rating decision assigning a 20 percent rating for degenerative arthritis of the cervical spine effective March 23, 2009.  In addition, the RO issued a statement of the case (SOC) in March 2012, denying a rating in excess of 20 percent for the condition.  In his March 2012 substantive appeal to the Board, the Veteran indicated he continued to seek a higher rating for his back disability.  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms of his service-connected degenerative arthritis of the cervical spine are more severe than presently evaluated.  In his VA Form 9, the Veteran reported that his symptoms worsened since his last examination.  His representative specifically asserts in June 2016 argument that an updated examination is warranted given the Veteran's assertions of amplification of symptoms.  The Board observes that the Veteran was last afforded a VA examination in March 2011.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected degenerative arthritis of the cervical spine on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the cervical spine.

The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased rating for degenerative arthritis of the cervical spine, evaluated at 10 percent disabling prior to March 23, 2009, and at 20 percent as of that date should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




